DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-16 are allowed.


REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

For claim 1, Hashimoto discloses An information processing system, comprising: a plurality of storage devices each including a nonvolatile memory (Hashimoto: Fig. 1, storage units 2 and 3; “In this embodiment, a SSD (Solid State Drive), which is a nonvolatile storage device, is used as the storage unit” (paragraph 0093)); and  a storage controller configured to: 
write each of data portions corresponding to logical addresses belonging to a first logical address space to any storage device selected from the plurality of storage devices, in accordance with write requests received from a host (Hashimoto: Fig. 1, CPU 5; "The OS 100 refers to the metadata 300 stored in the main memory 6, specifies a logical address (LBA: Logical block 

Thomas discloses 
	manage mapping between the logical addresses and addresses indicative of storage locations in the storage devices to which the data portions are written, by using an address translation table (e.g., The logical-to-virtual mapping table 131 includes mapping entries for each LBA, while the virtual-to physical mapping table 133 maps one or more virtual blocks to a physical block,, 0044 Fig. 5);

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
when it is determined that a first storage device of the plurality of storage devices is to be removed and an additional storage device including a nonvolatile memory is connected to the storage controller:
control the first storage device in a first mode in which data write is inhibited and data read is permitted; execute, in response to receiving, from the host, first subsequent write requests designating first logical addresses corresponding to data portions already written to the first storage device, first processing of writing first update data portions corresponding to the data portions already written to the first storage device, to any storage device selected from the additional storage device and remaining one or more storage devices of the plurality of storage devices except for the first storage device, without writing the first update data portions to the first storage device, and update the address translation table such that addresses indicative of storage locations mapped to the first logical addresses are changed from addresses indicative of storage locations in the first storage device to addresses indicative of storage locations in the any storage device of the plurality of storage devices to which the first update data portions are written; and execute, in response to receiving, from the host, second subsequent write requests designating second logical addresses corresponding to data portions already written to the remaining one or more storage devices of the plurality of storage devices, second processing of writing second update data portions corresponding to the data portions already written to the remaining one or more storage devices, to any storage device selected from the remaining one or more storage devices and the additional storage device, and update the address translation table such that addresses indicative of storage locations mapped to the second logical addresses are changed from addresses indicative of storage locations in the remaining one or more storage devices to addresses indicative of storage locations in the any storage device to which the second update data portions are written.

Claims 2-13 are allowable based on dependency from claim 1.

As per claim 14. Hashimoto discloses An information processing system, comprising: a plurality of storage devices each including a nonvolatile memory (Hashimoto: Fig. 1, storage units 2 and 3; “In this embodiment, a SSD (Solid State Drive), which is a nonvolatile storage device, is used as the storage unit” (paragraph 0093)); and  a storage controller configured to: write each of data portions corresponding to logical addresses belonging to a first logical address space to any storage device selected from the plurality of storage devices, in accordance with write requests received from a host (Hashimoto: Fig. 1, CPU 5; "The OS 100 refers to the metadata 300 stored in the main memory 6, specifies a logical address (LBA: Logical block Address) of the storage unit 2 corresponding to the access-requested file, and transmits the command, the LBA, and data to the storage unit 2 via the interface 19. Upon receiving a response from the storage unit 2, the OS 100 transmits a response to the application program 400. When the logical drive 4 changes to a migration state explained below, the OS 100 recognizes the storage unit 2 and the storage unit 3 as the logical drive 4" (paragraph 0105));

Thomas discloses 
	manage mapping between the logical addresses and addresses indicative of storage locations in the storage devices to which the data portions are written, by using an address translation table (e.g., The logical-to-virtual mapping table 131 includes mapping entries for each LBA, while the virtual-to physical mapping table 133 maps one or more virtual blocks to a physical block,, 0044 Fig. 5);



manage mapping between the logical addresses and addresses indicative of storage locations in the storage devices to which the data portions are written, by using an address translation table; and
when it is determined that a first storage device of the plurality of storage devices is to be removed and an additional storage device  of the plurality of storage devices is connected to the storage controller:
control the first storage device in a first mode in which data write is inhibited and data read is permitted; execute, in response to receiving, from the host, first subsequent write requests
designating first logical addresses corresponding to data portions already written to the first storage device, first processing of writing first update data portions corresponding to the data portions already written to the first storage device, to the additional storage device, without writing the first update data portions to the first storage device, and 
update the address translation table such that addresses indicative of storage locations mapped to the first logical addresses are changed from addresses indicative of storage locations in the first storage device to addresses indicative of storage locations in the additional storage device to which the first update data portions are written;
execute, in response to receiving, from the host, second subsequent write requests designating second logical addresses corresponding to data portions already written to remaining one or more storage devices of the plurality of storage devices except for the first storage device, second processing of writing second update data portions corresponding to the data portions already written to the remaining one or more storage devices, to the additional storage device, and update the address translation table such that addresses indicative of storage locations mapped to the second logical addresses are changed 
after free regions are allocated in the remaining one or more storage devices by the second write processing, execute, in response to receiving, from the host, further subsequent write requests, the further subsequent write requests including write requests designating third logical addresses corresponding to data portions already written to the first storage device and write requests designating fourth logical addresses corresponding to data portions already written to the remaining one or more storage devices, third processing of writing third update data portions corresponding to the data portions already written to the first storage device and fourth update data portions corresponding to data portions already written to the remaining one or more storage devices, to the remaining one or more storage devices, and update the address translation table such that addresses indicative of storage locations mapped to the third logical addresses and addresses indicative of storage locations mapped to the fourth
logical addresses are changed to addresses indicative of storage locations in the remaining one or more storage devices to which the third update data portions and the fourth update data portions are written.
Claims 15-16 are allowable based on dependency from claim 14.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135